UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2016 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (102.6%) Ohio (102.6%) Akron OH Income Tax Revenue 1.250% 12/15/16 3,000 3,013 Akron OH Income Tax Revenue BAN 1.150% 3/10/16 2,250 2,250 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.010% 3/1/16 LOC 7,730 7,730 Athens County OH Port Authority Housing Revenue VRDO 0.010% 3/7/16 LOC 4,700 4,700 Avon OH GO 1.250% 1/26/17 2,000 2,011 Berea OH BAN 1.000% 3/17/16 1,180 1,180 Blendon Township OH BAN 2.000% 2/9/17 2,250 2,277 Brecksville OH BAN 1.000% 6/15/16 1,000 1,002 Butler County OH BAN 0.520% 7/28/16 2,343 2,343 Butler County OH Capital Funding Revenue VRDO 0.010% 3/7/16 LOC 1,530 1,530 1 Cincinnati OH City School District GO TOB VRDO 0.020% 3/7/16 5,000 5,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.010% 3/7/16 LOC 11,380 11,380 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 9,850 9,850 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 2,750 2,750 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 6,735 6,735 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 4,700 4,700 Columbus OH GO 4.000% 8/15/16 1,250 1,271 Columbus OH GO VRDO 0.010% 3/7/16 6,115 6,115 Columbus OH Regional Airport Authority Airport Revenue (FlightSafety International Inc. Project) VRDO 0.030% 3/7/16 11,000 11,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 3/7/16 LOC 8,775 8,775 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 3/7/16 LOC 1,310 1,310 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 3/7/16 LOC 5,650 5,650 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.020% 3/7/16 LOC 3,995 3,995 Columbus OH Sewer Revenue VRDO 0.010% 3/7/16 3,365 3,365 Deerfield Township OH BAN 1.000% 10/27/16 4,565 4,580 Delaware OH BAN 1.000% 4/18/16 3,000 3,003 Dublin OH City School District GO BAN 1.000% 5/5/16 2,250 2,253 Fairfield Township OH BAN 1.000% 6/3/16 1,350 1,352 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.010% 3/7/16 LOC 9,955 9,955 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.050% 6/1/16 5,750 5,750 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.020% 3/7/16 2,000 2,000 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.010% 3/7/16 1,000 1,000 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.010% 3/7/16 700 700 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.010% 3/7/16 1,570 1,570 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.010% 3/7/16 8,400 8,400 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.010% 3/7/16 1,205 1,205 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.130% 3/1/16 7,245 7,245 Gallia County OH Local School District GO 5.000% 6/1/16 (Prere.) 3,000 3,036 Hamilton County OH Economic Development Revenue (University of Cincinnati Lessee Project) 5.000% 6/1/16 (Prere.) 4,000 4,046 Hamilton County OH Economic Development Revenue (University of Cincinnati Lessee Project) 5.250% 6/1/16 (Prere.) 3,290 3,330 1 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) TOB VRDO 0.020% 3/7/16 5,625 5,625 1 Hamilton County OH Sewer System Revenue TOB VRDO 0.020% 3/7/16 8,500 8,500 Hamilton OH Electric System Revenue 0.430% 9/27/16 4,700 4,700 Hilliard OH GO 1.000% 4/22/16 1,275 1,276 Huber Heights OH BAN 1.000% 6/2/16 3,500 3,506 Independence OH BAN 1.000% 4/14/16 2,150 2,152 Kenston OH Local School District GO 1.000% 9/15/16 2,500 2,509 Kent OH BAN 1.125% 8/31/16 1,800 1,806 Lakewood OH BAN 1.000% 4/7/16 3,685 3,688 1 Lakewood OH City School District GO TOB VRDO 0.020% 3/7/16 3,825 3,825 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.150% 3/7/16 12,785 12,785 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.030% 3/7/16 LOC 915 915 Lucas County OH BAN 1.500% 7/13/16 2,400 2,410 Marysville OH BAN 1.250% 8/25/16 1,500 1,505 Mason OH BAN 1.250% 6/23/16 2,000 2,005 Mason OH City School District School Improvement GO 1.500% 1/25/17 2,700 2,721 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.020% 3/7/16 3,365 3,365 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.010% 3/7/16 LOC 8,065 8,065 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.020% 3/7/16 4,000 4,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 2,600 2,600 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 10,300 10,300 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 3,900 3,900 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 600 600 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.010% 3/7/16 6,800 6,800 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.100% 3/7/16 LOC 21,000 21,000 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.010% 3/1/16 LOC 985 985 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.050% 3/7/16 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.010% 3/7/16 LOC 14,000 14,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.010% 3/7/16 LOC 6,000 6,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.010% 3/7/16 LOC 1,500 1,500 Ohio Common Schools GO VRDO 0.010% 3/7/16 965 965 Ohio Common Schools GO VRDO 0.010% 3/7/16 5,890 5,890 Ohio Common Schools GO VRDO 0.010% 3/7/16 5,960 5,960 Ohio GO VRDO 0.010% 3/7/16 985 985 Ohio GO VRDO 0.010% 3/7/16 12,445 12,445 Ohio GO VRDO 0.010% 3/7/16 9,300 9,300 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.090% 3/9/16 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 1,900 1,900 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 11,300 11,300 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 6,600 6,600 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.060% 3/7/16 (13) 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.020% 3/7/16 9,180 9,180 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.020% 3/7/16 1,800 1,800 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.020% 3/7/16 1,750 1,750 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.030% 3/7/16 6,670 6,670 Ohio State University General Receipts Revenue CP 0.100% 3/2/16 8,000 8,000 Ohio State University General Receipts Revenue CP 0.080% 3/8/16 7,790 7,790 Ohio State University General Receipts Revenue CP 0.090% 3/16/16 8,200 8,200 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 4.000% 6/1/16 2,235 2,256 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/16 555 561 Reading OH Community City School District BAN 2.000% 7/21/16 3,672 3,694 Reading OH Community City School District BAN 2.000% 7/21/16 2,450 2,465 Springboro OH BAN 1.500% 1/26/17 1,400 1,410 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.) VRDO 0.020% 3/7/16 10,050 10,050 Union County OH BAN 1.000% 3/30/16 2,950 2,952 Union Township OH BAN 1.500% 9/8/16 4,000 4,020 Wayne County OH BAN 2.000% 7/7/16 5,000 5,026 Total Tax-Exempt Municipal Bonds (Cost $468,889) Total Investments (102.6%) (Cost $468,889) Other Assets and Liabilities-Net (-2.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $91,220,000, representing 20.0% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. Ohio Tax-Exempt Money Market Fund (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 29, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Ohio Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) Ohio (98.9%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/24 920 1,078 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/38 5,000 5,514 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/42 2,780 3,038 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/28 4,000 4,760 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/33 1,500 1,756 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,015 4,630 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/33 6,270 7,073 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 8,000 8,833 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 12,645 13,962 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,065 1,161 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,880 2,049 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 940 1,024 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/22 70 76 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 120 130 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 2,000 2,288 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/27 60 65 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/39 7,000 7,864 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/42 5,880 6,583 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/24 3,500 4,138 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 3,000 3,434 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 10,305 11,614 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/42 10,755 12,008 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/23 4,000 4,582 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/24 1,215 1,390 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.750% 2/15/19 (Prere.) 4,500 5,154 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/26 2,000 2,405 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/29 7,365 8,661 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/30 600 701 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/31 2,500 2,909 Apollo Career Center Joint Vocational School District Ohio GO 5.250% 12/1/31 1,015 1,191 Apollo Career Center Joint Vocational School District Ohio GO 5.000% 12/1/38 4,700 5,322 Bowling Green State University Ohio Revenue 5.000% 6/1/34 1,565 1,841 Bowling Green State University Ohio Revenue 5.000% 6/1/35 1,000 1,172 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 2,176 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 2,157 Butler County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center Project) 5.000% 5/15/31 (14) 4,000 4,027 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 1,350 1,579 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 2,000 2,253 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 2,000 2,351 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 4,000 4,700 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 4,160 4,863 Butler County OH Hospital Facilities Revenue (UC Health) 5.750% 11/1/40 1,305 1,542 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 (ETM) 115 133 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 1,195 1,373 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,190 1,233 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,470 1,524 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 430 446 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 530 549 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,375 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 4,385 5,713 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,918 Cincinnati OH GO 5.000% 12/1/18 1,000 1,115 Cincinnati OH GO 5.000% 12/1/19 (Prere.) 2,605 3,005 Cincinnati OH GO 5.000% 12/1/19 (Prere.) 1,090 1,257 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,585 1,856 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,000 1,171 Cincinnati OH Water System Revenue 5.000% 12/1/32 1,000 1,174 Cincinnati OH Water System Revenue 5.000% 12/1/36 5,025 5,883 Cincinnati OH Water System Revenue 5.000% 12/1/37 2,000 2,349 Cleveland OH Airport System Revenue 5.000% 1/1/17 (Prere.) 7,000 7,266 Cleveland OH Airport System Revenue 5.000% 1/1/26 1,000 1,139 Cleveland OH Airport System Revenue 5.000% 1/1/28 4,530 5,092 Cleveland OH Airport System Revenue 5.000% 1/1/30 5,000 5,569 Cleveland OH Airport System Revenue 5.000% 1/1/30 (4) 2,000 2,339 Cleveland OH Airport System Revenue 5.000% 1/1/31 1,020 1,131 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 1,000 1,163 Cleveland OH Income Tax Revenue 5.000% 4/1/18 (Prere.) 7,180 7,823 Cleveland OH Income Tax Revenue 5.000% 10/1/37 6,000 6,914 Cleveland OH Municipal School District GO 5.000% 12/1/25 1,845 2,203 Cleveland OH Municipal School District GO 5.000% 12/1/46 3,000 3,395 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,352 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 3,640 Cleveland OH Water Revenue 5.000% 1/1/27 2,000 2,363 Cleveland OH Water Revenue 4.000% 1/1/35 2,000 2,112 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 8,155 9,144 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/17 (Prere.) 3,000 3,167 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/25 2,000 2,351 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/26 2,700 3,157 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,322 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/37 2,815 3,153 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.010% 3/7/16 LOC 5,100 5,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 500 500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.010% 3/7/16 2,200 2,200 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/28 680 797 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/39 3,000 3,370 Columbus OH City School District GO 4.500% 12/1/29 3,000 3,292 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 6/1/19 (Prere.) 1,545 1,750 2 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/32 2,825 3,310 Columbus OH GO 5.000% 7/1/21 (Prere.) 2,000 2,403 Columbus OH GO 5.000% 2/15/22 1,900 2,318 Columbus OH GO 5.000% 2/15/24 1,475 1,849 Columbus OH GO 5.000% 7/1/24 1,000 1,220 Columbus OH GO 5.000% 8/15/26 2,000 2,421 Columbus OH GO 5.000% 7/1/30 2,500 2,981 2 Columbus OH GO 5.000% 7/1/30 2,700 3,374 Columbus OH GO 5.000% 7/1/31 1,185 1,407 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 1,320 1,539 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/25 1,000 1,166 Columbus OH Metropolitan Library Special Obligation Revenue 4.000% 12/1/37 2,000 2,077 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 3/7/16 LOC 245 245 Columbus OH Sewer Revenue 5.000% 6/1/26 3,255 4,109 Columbus OH Sewer Revenue 5.000% 6/1/29 2,000 2,508 Columbus OH Sewer Revenue 5.000% 6/1/31 1,000 1,220 Columbus OH Sewer Revenue 5.000% 6/1/32 2,600 3,201 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/36 2,000 2,264 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,610 Cuyahoga County OH Excise Tax Revenue (Sports Facilities Improvement Project) 5.000% 12/1/27 1,880 2,245 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/32 1,900 2,275 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/34 2,775 3,298 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/35 4,485 5,307 2 Cuyahoga OH Community College District Revenue 5.000% 2/1/29 1,000 1,216 Dublin OH Special Obligation Revenue 5.000% 12/1/42 3,485 4,029 Dublin OH Special Obligation Revenue 5.000% 12/1/44 1,920 2,216 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/43 4,250 4,600 Forest Hills OH Local School District GO 5.000% 12/1/46 4,430 5,049 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/30 4,435 5,286 Franklin County OH GO 5.000% 12/1/26 3,000 3,806 Franklin County OH GO 5.000% 12/1/31 3,000 3,689 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,800 3,074 Franklin County OH Health Care Facilities Improvement Revenue (OPRS Communities) 6.125% 7/1/40 4,110 4,534 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/31 5,000 5,914 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/34 2,610 3,064 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 11/15/36 3,640 4,103 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/45 4,640 5,302 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 4.750% 11/1/28 1,500 1,634 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/34 1,500 1,662 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/42 7,000 7,676 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,734 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,731 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.250% 6/1/32 3,150 3,592 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.000% 6/1/42 5,000 5,545 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.500% 6/1/42 3,000 3,425 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/32 1,750 1,887 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/42 2,000 2,114 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,000 2,106 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/34 1,000 1,164 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/30 1,360 1,559 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 2,500 2,767 Hamilton County OH Sales Tax Revenue 5.000% 12/1/26 (2) 5,000 5,168 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 5,000 5,603 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 (4) 9,700 9,999 Hamilton County OH Sewer System Revenue 5.000% 12/1/22 1,000 1,237 Hamilton County OH Sewer System Revenue 5.000% 12/1/32 1,525 1,819 Hamilton OH City School District GO 5.000% 12/1/34 1,500 1,760 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 3,000 3,102 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 2,550 2,925 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 15,850 17,974 Kent State University Ohio Revenue 5.000% 5/1/37 4,185 4,711 Lake County OH Hospital Facilities Revenue (Lake Hospital System Inc.) 5.000% 8/15/45 4,000 4,446 Lakeview OH Local School District Classroom Facilities & School Improvement GO 5.000% 11/1/44 1,500 1,702 Lorain County OH Community College District General Revenue 5.000% 12/1/41 4,520 4,998 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 4,000 4,293 3 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.150% 3/7/16 4,995 4,995 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/23 1,000 1,179 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/30 2,500 2,791 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 2,000 2,315 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,000 3,505 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,675 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,479 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,530 3,039 Madison OH Local School District GO 5.250% 12/1/32 695 806 Madison OH Local School District GO 5.250% 12/1/37 3,815 4,374 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/31 (10) 770 792 Mason OH City School District BAN 5.250% 12/1/17 (14) 2,915 3,153 Mason OH City School District School Improvement GO 5.000% 6/1/17 (Prere.) 1,000 1,056 Medina OH School District COP 5.250% 6/1/18 (Prere.) 7,210 7,947 Miami Trace OH Local School District GO 5.000% 12/1/48 3,730 4,260 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,324 Miami University of Ohio General Receipts Revenue 5.000% 9/1/36 2,000 2,315 Miamisburg OH City School District GO 5.000% 12/1/33 675 809 Miamisburg OH City School District GO 5.000% 12/1/35 500 594 Miamisburg OH City School District GO 5.000% 12/1/36 500 592 Middleburg Heights OH Hospital Revenue (Southwest General) 5.125% 8/1/31 1,250 1,379 Middleburg Heights OH Hospital Revenue (Southwest General) 5.250% 8/1/41 1,000 1,095 Middleburg Heights OH Hospital Revenue (Southwest General) 5.000% 8/1/47 5,000 5,458 Middletown OH City School District GO 5.000% 12/1/23 (4) 5,345 5,631 Middletown OH City School District GO 5.250% 12/1/40 2,000 2,392 Middletown OH City School District GO 5.250% 12/1/48 4,770 5,612 Milford OH Exempt Village School District GO 5.000% 12/1/35 1,100 1,290 Milford OH Exempt Village School District GO 5.000% 12/1/36 1,250 1,461 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 5/1/29 3,000 3,556 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/30 5,000 5,017 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/21 3,000 3,608 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/23 1,000 1,188 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 9,400 9,400 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 6,600 6,600 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 3/1/16 17,530 17,530 North Olmsted OH School District GO 5.000% 12/1/44 3,000 3,437 North Olmsted OH School District GO 4.000% 12/1/48 1,495 1,534 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/31 2,100 2,516 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/32 1,000 1,191 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/28 1,650 2,009 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/32 4,685 5,569 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/38 9,400 10,982 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/39 3,130 3,635 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/44 14,000 16,143 Northwest Local School District Ohio GO 5.000% 12/1/40 1,650 1,873 Northwest Local School District Ohio GO 5.000% 12/1/45 3,760 4,246 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.625% 6/1/18 2,600 2,784 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,000 3,033 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,254 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) 5.625% 10/1/19 3,000 3,359 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,333 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/23 1,250 1,524 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/24 1,000 1,199 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/25 2,670 3,144 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/30 1,650 1,908 Ohio Capital Facilities Lease-Appropriation Revenue (Adult Correctional Building Fund Projects) 5.000% 10/1/35 1,500 1,759 Ohio Common Schools GO 5.000% 9/15/21 (Prere.) 4,410 5,328 Ohio Common Schools GO VRDO 0.010% 3/7/16 1,000 1,000 Ohio GO 5.000% 5/1/20 5,080 5,926 Ohio GO 5.000% 5/1/27 5,350 6,556 Ohio GO 5.000% 11/1/28 10,000 12,320 Ohio GO 5.000% 2/1/30 4,000 4,672 Ohio GO 5.000% 4/1/30 1,770 2,029 Ohio GO 5.000% 2/1/31 4,500 5,229 Ohio GO 5.000% 4/1/31 1,230 1,404 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 4,515 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,382 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 3,500 4,091 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 5,396 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 5,000 5,701 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,574 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 3,765 3,765 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 2,000 2,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 3/1/16 1,000 1,000 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 1,000 1,073 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 445 478 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,370 1,467 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) PUT 2.250% 9/1/18 2,790 2,854 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/37 5,955 6,793 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,250 2,527 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/29 2,575 2,972 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/30 1,000 1,157 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.625% 12/1/41 2,000 2,305 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/44 3,330 3,747 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 11/1/18 (Prere.) 4,000 4,533 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/24 1,000 1,202 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/25 1,500 1,812 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/27 1,000 1,192 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 1,000 1,152 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/33 750 861 Ohio Highway Capital Improvements GO 5.000% 5/1/26 3,000 3,602 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/22 2,250 2,638 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/25 1,000 1,157 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/32 2,500 2,828 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/35 1,675 1,845 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/40 6,650 7,307 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,600 7,409 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/17 (Prere.) 3,000 3,126 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/28 6,560 7,563 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/29 2,000 2,295 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,000 7,561 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 1,305 1,356 Ohio Infrastructure Improvement GO 5.000% 8/1/21 900 1,084 Ohio Juvenile Correctional Capital Facilities Revenue 5.000% 4/1/27 1,000 1,224 Ohio Parks & Recreation Capital Facilities Revenue 5.000% 2/1/30 3,615 4,311 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 300 310 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 302 Ohio State University General Receipts Revenue 5.000% 12/1/17 1,000 1,078 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 255 285 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 160 179 Ohio State University General Receipts Revenue 5.000% 12/1/18 835 933 Ohio State University General Receipts Revenue 5.000% 12/1/19 625 721 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,245 2,497 Ohio State University General Receipts Revenue 5.000% 6/1/38 8,000 9,142 Ohio State University General Receipts Revenue 5.000% 12/1/39 5,250 6,101 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/25 4,500 5,452 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,436 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/27 2,500 3,220 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/36 5,000 2,336 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/37 9,025 4,016 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/38 18,140 7,717 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/39 4,000 4,643 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/40 5,000 1,918 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/41 10,000 3,676 Ohio University General Receipts Revenue 5.000% 12/1/28 610 724 Ohio University General Receipts Revenue 5.000% 12/1/33 1,000 1,180 Ohio University General Receipts Revenue 5.000% 12/1/39 2,000 2,298 Ohio University General Receipts Revenue 5.000% 12/1/42 1,450 1,629 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/18 (4) 645 731 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/26 5,000 6,386 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/29 1,000 1,246 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 5,000 5,762 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 1,000 1,152 Princeton OH City School District GO 5.000% 12/1/36 1,500 1,756 Rocky River OH City School District GO 5.375% 12/1/17 710 747 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 1,000 1,123 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,040 11,121 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 4,000 4,307 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 1,800 1,933 South-Western City OH School District GO 5.000% 12/1/36 1,700 1,972 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.500% 12/1/29 1,000 1,096 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.000% 12/1/35 1,125 1,173 Streetsboro OH City School District GO 5.250% 12/1/44 4,000 4,583 Toledo OH City School District GO 5.000% 12/1/22 2,015 2,423 Toledo OH City School District GO 5.000% 12/1/23 1,085 1,282 Toledo OH City School District GO 5.000% 12/1/28 4,730 5,645 Toledo OH Waterworks Revenue 5.000% 11/15/38 4,000 4,596 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/34 1,000 1,066 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/39 1,000 1,054 Tri Valley OH Local School District GO 5.500% 12/1/16 (14) 470 485 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 1,967 University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 1,405 1,517 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,846 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,247 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,975 3,417 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 (4) 595 634 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,164 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,181 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/23 3,665 4,410 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/24 1,000 1,231 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 583 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 581 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,424 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/28 (14) 5,000 5,274 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,890 2,235 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/31 1,000 1,177 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/39 1,050 1,210 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/29 1,000 1,143 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/31 870 982 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.750% 7/1/33 600 701 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/39 1,000 1,113 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.500% 7/1/39 1,225 1,399 Westlake OH City School District GO 5.000% 12/1/29 1,505 1,830 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/30 1,350 1,608 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/32 1,395 1,642 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 715 769 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/42 2,500 2,631 Wright State University Ohio General Revenue 5.000% 5/1/26 2,030 2,325 Wright State University Ohio General Revenue 5.000% 5/1/31 3,000 3,334 Guam (0.5%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 2,000 2,289 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,300 2,631 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 1/1/46 400 448 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/30 4,000 Total Tax-Exempt Municipal Bonds (Cost $1,018,078) Total Investments (99.8%) (Cost $1,018,078) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Securities with a value of $344,000 have been segregated as initial margin for open futures contracts. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the value of this security represented 0.5% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Ohio Long-Term Tax-Exempt Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 29, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,085,327 — Futures Contracts—Assets 1 9 — — Futures Contracts—Liabilities 1 (18) — — Total (9) 1,085,327 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Ohio Long-Term Tax-Exempt Fund At February 29, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note July 2016 44 9,616 (7) 5-Year U.S. Treasury Note July 2016 44 5,323 3 (4) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 29, 2016, the cost of investment securities for tax purposes was $1,018,975,000. Net unrealized appreciation of investment securities for tax purposes was $66,352,000, consisting of unrealized gains of $66,601,000 on securities that had risen in value since their purchase and $249,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD OHIO TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD OHIO TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 VANGUARD OHIO TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
